 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 653 
In the House of Representatives, U. S.,

July 17, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1018) to amend the Wild Free-Roaming Horses and Burros Act to improve the management and long-term health of wild free-roaming horses and burros, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1018) to amend the Wild Free-Roaming Horses and Burros Act to improve the management and long-term health of wild free-roaming horses and burros, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Natural Resources; (2) the amendment printed in part A of the report of the Committee on Rules, if offered by Representative Rahall of West Virginia or his designee, which shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for a division of the question; (3) the amendment in the nature of a substitute printed in part B of the report of the Committee on Rules, if offered by Representative Hastings of Washington or his designee, which shall be considered as read and shall be separately debatable for 30 minutes equally divided and controlled by the proponent and an opponent; and (4) one motion to recommit with or without instructions. 
2.All points of order against amendments specified in the first section of this resolution are waived except those arising under clause 9 or 10 of rule XXI. 
 
Lorraine C. Miller,Clerk.
